Citation Nr: 0712216	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-40 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart murmur.

3.  Entitlement to service connection for diabetes mellitus, 
including as secondary to Agent Orange exposure.

4.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Trueba, Senior Counsel


INTRODUCTION

The veteran had honorable service from December 1964 to 
December 1967.  The veteran had active military service from 
March 1968 to March 1971.  A February 1998 administrative 
decision determined that the period of service from March 
1968 to March 1971 was a bar to benefits under 38 C.F.R. 
§ 3.12(c)(6) and 38 U.S.C.A. § 5303.  This decision was 
confirmed in April 1998.  The veteran was notified of these 
determinations and of his appellate rights.  He, however, did 
not appeal the decisions.  The decisions are final.  
Consequently, the only period for consideration in this 
appeal is the veteran's first period of service, December 
1964 to December 1967.

The case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The Board notes that, in a June 2004 statement, the veteran 
indicated that he is seeking service connection for spasmodic 
torticollis of the neck and schizoaffective disorder.  A July 
2004 VA form 21-4138 (Statement in Support of Claim) also 
indicated the veteran is seeking the waiver of an 
overpayment, which appears to be in the amount of $2506.00, 
per October 2004 Intra-VA e-mails.  And, per a November 2004 
VA form 9 (Appeal to Board of Veterans' Appeals) of record, 
the veteran has requested consideration for the claims of 
service connection for psychotic disorder with depression and 
paranoia, prostatitis, skin problems, left thumb tumor, 
ulcer, and exposure to herbicides.  However, as the only 
issues currently before the Board are those set forth on the 
title page of this decision, these matters are referred to 
the RO for appropriate action.

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Hypertension developed many years after discharge from 
active service and is not related to the veteran's active 
service.

2.  A heart murmur developed many years after discharge from 
active service and is not related to the veteran's active 
service.

3.  In December 2000, the RO denied the claim of entitlement 
to service connection for a back injury.  The RO informed the 
veteran of the denial, and he did not appeal the denial.  
Therefore, the RO's December 2000 decision is final.

4.  The evidence received subsequent to the RO's December 
2000 final decision does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Heart murmur was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  The RO's December 2000 decision is final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

4.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a back injury.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist - Veterans Claims Assistance Act 
of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claims.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or "immediately 
after," the VA's receipt of a complete or substantially 
complete application for VA-administered benefits.  
Pelegrini, supra. 

Given the foregoing, the Board finds that the notice letter 
dated in September 2003, prior to the May 2004 rating 
decision, specifically informed him of the type of evidence 
needed to support the claims, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The timing notification requirements listed in 38 C.F.R. § 
3.159 should include all downstream issues of the claim. 
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection and a reopening (via new and material evidence) of 
a previously denied claim of service connection is sought, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
explained below, the Board has determined that service 
connection for hypertension and heart murmur, and a reopening 
of the claim of service connection for a back injury is not 
warranted.  Consequently, no disability ratings or effective 
dates will be assigned, and thus, there can be no possibility 
of any prejudice to the veteran in not notifying him of the 
evidence pertinent to those elements.

In this case, in a July 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to reopen the previously denied and unappealed claim 
of service connection for a back injury.  On March 31, 2006, 
the Court held, with regard to a petition to reopen a finally 
decided claim, the VCAA requires VA to provide the veteran 
with notice of the evidence necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial (i.e., 
material evidence).  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Although this notice was not timely, the veteran was 
not prejudiced.  The veteran's appeal was not certified to 
the Board until February 2005.  Veteran was given an 
opportunity to respond to the letter.  In fact, he has 
submitted additional argument after the receipt of the 
letter.

As all notification has been given and all attempts made to 
obtain relevant evidence, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Lastly, the Board notes that a veteran is a person who served 
in the active military, naval, or air service and who was 
discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d).  As noted above, the 
veteran had honorable service from December 1964 to December 
1967, and service deemed under dishonorable conditions from 
March 1968 to March 1971.  Therefore, only the 1964 to 1967 
period of service will be considered.

Service Connection

Service connection is granted for disability resulting from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
conditions, including hypertension and organic heart disease, 
are chronic per se and therefore will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption, 
however, is rebuttable by probative evidence to the contrary.

Hypertension

The service medical records are negative for any treatment or 
diagnosis of hypertension.  The post service medical evidence 
includes treatment records from the Allegheny General 
Hospital dated from 1976 to 1985, which show that in 1984 the 
veteran was referred by his dentist for symptoms of 
hypertension.  It appears the veteran was then diagnosed with 
hypertension for the first time.

A December 1985 VA examination report shows the veteran had 
had hypertension for 2 or 3 years.  And, treatment records 
from the Pittsburgh VA Medical Center dated from 1987 to 
2004, including as late as March 2004, show the veteran 
received various diagnoses of and treatment for hypertension.  

While the veteran asserts that his hypertension is related to 
service, as a layperson he is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The veteran was not shown to have hypertension 
during his honorable active service or for many years after 
discharge from such active service in 1967.  The record 
reveals that hypertension was first diagnosed in the mid 
1970's to early 1980s, and none of the medical records 
showing treatment for this disability have related the 
veteran's hypertension to his active service.  Since there is 
no medical evidence indicating that the veteran's current 
hypertension was incurred or aggravated by the veteran's 
military service, the preponderance of the evidence is 
against his claim, and service connection for hypertension is 
not warranted.

Heart Murmur

As a preliminary matter, the Board notes that congenital or 
developmental defects are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel 
has held, however, that service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of 
applicable VA regulations. VAOPGCPREC 82-90 (July 18, 1990); 
38 C.F.R. §§ 3.303(c), 3.306.  Additionally, according to the 
VA General Counsel's opinion, a congenital defect can be 
subject to superimposed disease or injury, and if that 
superimposed disease or injury occurs during military 
service, service-connection may be warranted for the 
resultant disability. VAOPGCPREC 82-90. (emphasis added).  In 
this respect, the medical evidence of record does not clearly 
show that the veteran's heart murmur is congenital or 
developmental in nature, and thus, the Board will analyze the 
claim under the relevant laws for a direct claim of service 
connection.  

With respect to the evidence, the service medical records are 
negative for any treatment or diagnosis of heart murmur.  The 
post service medical evidence includes treatment records from 
the Allegheny General Hospital dated from 1976 to 1985.  
March 1976 notations from the Allegheny General Hospital 
shows the veteran had a normal heart, and August 1984 
notations show the veteran denied any prior heart problems.  
However, August 1985 notations indicate the veteran had left 
sided heart palpitations lasting approximately 10 minutes, 
intermittently.

A December 1985 VA examination report indicates the veteran 
reported occasional heart palpitations, but no angina or 
other cardiovascular complaints.  No murmur was heard at this 
time, and his heart was deemed regular in rate and rhythm.

An April 1989 VA examination report shows a diagnosis of 
grade II/VI early systolic murmur.

Following a review of the evidence, the Board finds that 
while the veteran asserts that his heart murmur is related to 
service, as a layperson he is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The veteran was not shown to have a heart murmur 
during his honorable active service or for many years after 
discharge from such active service in 1967.  The record 
reveals that the veteran began having heart symptoms in 1985, 
and none of the medical records show that treatment for this 
disability has related the veteran's heart murmur to his 
active service.  Since there is no medical evidence 
indicating that the veteran's heart murmur was incurred or 
aggravated by the veteran's military service, the 
preponderance of the evidence is against his claim, and 
service connection for heart murmur is not warranted.

New and Material Evidence to Reopen the Claim of
Service Connection for a Back Injury.

In December 2000, the veteran was denied service connection 
for a back injury on the grounds that the service medical 
records for the veteran's first period of service were 
negative for any back injuries/complaints.  The RO also noted 
that the March 1968 induction examination for the veteran's 
second period of service was also negative.  The veteran was 
notified of the RO's denial in December 2000, but he did not 
appeal the denial.  Thus, the December 2000 RO denial is 
final.  

In August 2003, the veteran attempted to reopen his 
previously denied claim of service connection for a back 
injury, which he framed as a claim for back arthritis.  In a 
May 2004 rating decision, the RO declined to reopen the 
claim.  

A final decision will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5103A(f), 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  Generally, if new and 
material evidence is secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claimant 
and review the former disposition of the claim. 38 U.S.C.A. § 
5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).

If the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).

As noted above, service connection will be granted for a 
disability resulting from a disease or injury, which was 
incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease or disability that is diagnosed after 
discharge from service, when all of the evidence establishes 
that such disease or disability was incurred during service.  
38 C.F.R. § 3.303(d).  In order to prevail on the issue of 
service connection, there must be: medical evidence of a 
current disability; medical evidence, or in some 
circumstances lay evidence, of in- service occurrence of the 
injury; and medical evidence of a nexus between an in-service 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Prior to the December 2000 RO's final decision, the evidence 
associated with the veteran's claims file included the 
service medical records dated for the veteran's service from 
1964 to 1967, private treatment records from the Allegheny 
General Hospital dated from 1976 to 1985, various VA 
examination reports, and treatment records from the 
Pittsburgh VA Medical Center dated from 1987 to 1989.

The service medical records were negative for any back 
injuries or complaints.  August 1984 and May 1985 notations 
from the Allegheny General Hospital showed complaints of back 
pain but were negative for a firm diagnosis of a back 
disability.  And, and April 1989 VA examination report showed 
the veteran's spine had full range of motion to flexion and 
extension, and no spasms, excess kyphosis, lordosis or 
scoliosis.

The evidence submitted since the December 2000 final denial 
includes additional treatment records from the Pittsburgh VA 
Medical Center dated to 2004.  These records show the veteran 
has been diagnosed with a neck disability (dextroscoliosis of 
the cervical spine), but are negative for any back 
disability.

The Board has reviewed the aforementioned records 
extensively, and finds that the record continues to lack 
evidence that the veteran incurred any back injuries, 
problems or disorders during his active service from 1964 to 
1967.  In addition, the evidence does not show that the 
veteran has a current back disability which is related to his 
service.  Further, there is no medical opinion which tends to 
link any currently alleged complaints of back pain with the 
veteran's service.  Therefore, the new evidence does not 
raise a reasonable possibility of substantiating the claim.

The veteran's assertion that he currently suffers from a back 
injury/disability which was incurred during his period of 
active service, cannot be considered new and material 
evidence.  This testimony is duplicative of assertions made 
at the time of the December 2000 final decision.  
Additionally, as a lay person, he lacks the capability to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

Accordingly, the veteran has not offered a basis to reopen 
the previously denied claim of entitlement to service 
connection; therefore, the Board will not reopen the claim 
for review on the merits. 38 U.S.C.A. § 5108 (West 2002).


ORDER

Service connection for hypertension is denied.

Service connection for heart murmur is denied.

New and material evidence has not been submitted to reopen 
the previously denied claim of service connection for a back 
injury.


REMAND

The veteran is currently claiming service connection for 
diabetes mellitus, including as secondary to Agent Orange 
exposure.  He is presently diagnosed with diabetes.  The 
veteran further states that he served in Vietnam.  In this 
respect, the veteran's DD 214 shows that he had honorable 
service from December 1964 to December 1967, including 2 
years and 7 months of foreign service.  The DD 214 also shows 
he was awarded the Republic of Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal.  

In December 2004, the RO attempted to verify the veteran's 
service in Vietnam.  However, the National Personnel Records 
Center (NPRC) responded that the veteran had served in the 
Republic of Vietnam from June 1968 to May 1969, but it was 
silent as to any service from 1964 to 1967.

As noted above, the veteran's service from March 1968 to 
March 1971 has been found to be a bar to VA benefits, and 
thus, only the 1964 to 1967 period of service will be 
considered.

As the veteran's service documents appear to indicate that he 
might have served in Vietnam during his honorable service 
from 1964 to 1967, further development is necessary prior to 
adjudication of the claim of service connection for diabetes.  
Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notice letter 
which is consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) and 
which includes an explanation as to the 
information or evidence needed to 
establish an effective date in the 
event that service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson 19 Vet. App. 473 
(2006).  

2.  Contact the National Personnel 
Records Center (NPRC) and attempt to 
verify any service in the Republic of 
Vietnam from December 1964 to December 
1967.  Also, obtain the veteran's 
personnel records and his DA 20.  If 
the requested records cannot be 
obtained, or any Vietnam service dates 
can be verified, properly document the 
claims file in this respect.

3.  Then, readjudicate the claim of 
service connection for diabetes 
mellitus, including as secondary to 
Agent Orange exposure.  Verify that the 
requested development has been 
accomplished in a manner that is 
consistent with this Remand, and if the 
benefits sought on appeal remain 
denied, the appellant should be 
provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue on 
appeal.  The appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


